Exhibit 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
The Employment Agreement by and between Blackboard Inc. and Michael Chasen,
which took effect November 14, 2005 (“Agreement”) is hereby amended pursuant to
this Amendment to Employment Agreement (“Amendment”). This Amendment will take
effect on October 21, 2008.
The parties, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, hereby agree as follows:
1. Section 5(c), “Termination of Employment,” “Resignation by You,” is hereby
amended and restated as follows:
     (c) Resignation by You. You have the right to resign your employment with
Blackboard at any time, with or without Good Reason, provided that you may
resign with Good Reason only if (i) you provide notice of such reason for
resignation to Blackboard within 90 days of the initial existence of the
condition giving rise to the Good Reason and stating that such reason will be
grounds for resignation with Good Reason, and (ii) if Blackboard fails to cure
such reason within thirty (30) days following receipt of such notice.
Furthermore, any such resignation shall occur within one (1) year of the
occurrence of a Good Reason event.
          (i) For purposes of this Agreement, “Good Reason” shall mean (A) a
material failure by Blackboard to perform its obligations under this Agreement;
(B) your material relocation outside of your current residential area without
your consent; or (C) a material diminution of your compensation, duties, or
responsibilities at any time or for any reason other than for Cause during the
Term of this Agreement;
          (ii) During the Term, you agree to provide Blackboard ninety
(90) days’ prior written notice of your resignation, with or without Good
Reason. Blackboard may in its sole discretion place you on paid administrative
leave as of any date prior to the end of such ninety (90) day notice period and
request that you no longer be present on Blackboard premises. During any period
of paid administrative leave, you will not be authorized to act as a
representative, or make any statements on behalf of, Blackboard; or
2. Section 6, “Severance Payments,” is hereby amended and restated as follows:
     6. Severance Payments.
     (a) If during the Term of this Agreement, Blackboard terminates your
employment without Cause (as defined in Section 5(b)) or you resign for Good
Reason and comply with the obligations set forth in Section 5(c), then
Blackboard will pay you $999,999 (“Severance Payment”). The Severance Payment
shall be less applicable taxes and withholdings. The Severance Payment shall be
made as set forth below; provided that if any payments would otherwise be due on
or after March 15 of the calendar year next succeeding the year in which
termination occurs, then all payments that would otherwise be due after March 15
shall be paid to you on or before March 15 of such next succeeding year. To
receive the Severance Payment you must sign a release of any and all claims in
the form provided by Blackboard. The Severance Payment shall be made in one lump
sum, at the later of (i) the first pay period following your Termination Date or
(ii) ten (10) days after you deliver the signed release to Blackboard.

 



--------------------------------------------------------------------------------



 



     (b) Section 409A. Subject to this Section 6(b), any payments or benefits
under Section 6 shall begin only upon the date of a “separation from service” as
defined below which occurs on or after the date of termination under Section 5.
The following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to you under this Section 6:
          (i) It is intended that each installment of the payments and benefits
provided under Section 6 shall be treated as a separate “payment” for purposes
of Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
guidance issued thereunder (“Section 409A”). Neither Blackboard nor you shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A;
          (ii) If, as of the date of your “separation from service” from
Blackboard, you are not a “specified employee” (each within the meaning of
Section 409A), then each installment of the payments and benefits shall be made
on the dates and terms set forth in Section 6; and
          (iii) If, as of the date of your “separation from service” from
Blackboard, you are a “specified employee” (each, for purposes of this
Agreement, within the meaning of Section 409A), then:
               (A) Each installment of the payments and benefits due under
Section 6 that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the Short-Term Deferral Period (as hereinafter defined) shall be
treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A. For purposes of this Agreement, the “Short-Term Deferral Period”
means the period ending on the later of the 15th day of the third month
following the end of your tax year in which the separation from service occurs
and the 15th day of the third month following the end of the Blackboard’s tax
year in which the separation from service occurs; and
               (B) Each installment of the payments and benefits due under
Section 6 that is not described within Section 6(b)(iii)(A) and that would,
absent this subsection, be paid within the six-month period following your
“separation from service” from Blackboard shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
your death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service) or Treasury
Regulation 1.409A-1(b)(9)(iv) (relating to reimbursements and certain other
separation payments). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the second taxable year following the taxable year in which the
separation from service occurs.

 



--------------------------------------------------------------------------------



 



          (iv) The determination of whether and when a separation from service
has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
          (v) All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A.
3. Section 12(a) “Miscellaneous Provisions,” “Notices” is hereby amended and
restated as follows:
     (a) Notices. Unless otherwise provided herein, any notice or other
communication required to be given under the terms of this Agreement must be in
writing and must be personally delivered (i.e., left with an individual 18 years
of age or older) or sent by overnight delivery. Documents sent by overnight
delivery will be presumed received on the next business day following the day
sent.

     
If notice is to be sent to Blackboard, it will be sent to:
  If notice is to be sent to you, it will be sent to the address that Blackboard
has on file for you at the time the notice is to be sent.
 
   
Matthew Small, Esq.
   
Blackboard Inc.
   
650 Massachusetts Ave., NW, 6th Floor
   
Washington DC 20001-3796
   
 
   
With a copy to:
   
 
   
Douglas B. Mishkin, Esq.
   
Patton Boggs, LLP
   
2550 M Street, NW
   
Washington, DC 20037
   

4. The following paragraphs d and e are added to Section 12, “Miscellaneous
Provisions:”
     (d) Effect of Termination. Notwithstanding any termination or expiration of
this Agreement, the rights and obligations under this Agreement, which by their
nature should survive, will remain in effect after the termination or expiration
of this Agreement.
     (e) Section 409A. This Agreement is intended to comply with the provisions
of Section 409A and the Agreement shall, to the extent practicable, be construed
in accordance therewith. Terms defined in the Agreement shall have the meanings
given such terms under Section 409A if and to the extent required in order to
comply with Section 409A. Notwithstanding the foregoing, to the extent that the
Agreement or any payment or benefit hereunder shall be deemed not to comply with
Section 409A, then neither Blackboard, the Board of Directors nor its or their
designees or agents shall be liable to you or any other person for any actions,
decisions or determinations made in good faith.
5. Except as expressly provided herein, the terms and conditions of the
Agreement remain unmodified. All capitalized terms not defined herein shall have
the meaning set forth in the Agreement. This Amendment shall be governed by the
same provisions as set forth in Section 12(c) of the Agreement. If any part of
this Amendment is held by a court of competent jurisdiction to be void or
unenforceable, the

 



--------------------------------------------------------------------------------



 



remaining provisions shall continue with full force and effect. The headings in
this Amendment are for convenience only and shall not effect the interpretation
of this Amendment.

 



--------------------------------------------------------------------------------



 



This Amendment has been agreed to and executed by the following parties on the
dates set forth opposite their names:

                  /s/ Michael Chasen       October 21, 2008                  
Michael Chasen       Date    
 
               
Blackboard Inc.
           
 
               
By:
  /s/ Matthew H. Small       October 21, 2008                       Matthew H.
Small       Date     Chief Business Officer            

 